Name: Commission Regulation (EEC) No 1362/79 of 29 June 1979 amending Regulation (EEC) No 1822/77 in respect of the amount of the co-responsibility levy in the milk and milk products sector for the 1979/80 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/22 Official Journal of the European Communities 2. 7 . 79 COMMISSION REGULATION (EEC) No 1362/79 of 29 June 1979 amending Regulation (EEC) No 1822/77 in respect of the amount of the co-responsibility levy in the milk and milk products sector for the 1979/80 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( ¢), as amended by Regulation (EEC) No 1271 /79 (2), and in particular Article 6 thereof, Whereas the level of the co-responsibility levy for the 1979/80 milk year is fixed at 0.5 % of the target price for milk for that year ; Whereas it is accordingly necessary to supplement the figures given in the first subparagraph of Article 2 ( 1 ) and in Article 5 (2) of Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products (3), as last amended by Regulation (EEC) No 1056/78 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : 1 . In the first subparagraph of Article 2 ( 1 ), the following provision is inserted after provision (c) : '(d) during the 1979/80 milk year, 0 1 070 ECU'. 2. In Article 5 (2), the following provision is inserted after provision (c) : '(d) during the 1979/80 milk year, 0.1177 ECU'. Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 131 , 26. 5. 1977, p. 6 . (2) OJ No L 161 , 29 . 6. 1979, p. 11 . (J) OJ No L 203, 9 . 8 . 1977, p . 1 . b) OJ No L 134, 22. 5 . 1978 , p. 46 .